DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 5/3/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments & Remarks
Applicant's amendments are sufficient to obviate the drawing objections, as well as all of the 112(b) rejections, except for claim 2.
Regarding the 112(b) rejection of claims 1 & 2 for "standing valve" and "radial standing valves", Applicant confirms the prior interpretation presented for "standing valve", which the examiner views as sufficient to obviate the rejection of claim 1. However, regarding claim 2 and "radial standing valve", Applicant remarks that "[a] 'radial standing valve' has the same function as 'a standing valve' and a one-way valve, but they have different construction/design because they are arranged at different positions in the system, know to one skilled in the art". This is not sufficient because it does not actual describe what those differences are. As stated in the prior action, it is unclear in light of the specification how "radial" operates within the claim. In other words what structurally differentiates the "radial standing valves" of claim 2 with the "standing valves" of claim 1? Applicant's response is "they have different construction/design". This only serves to illustrate the examiner's point: it is unclear what is structurally required by "radial standing valve"? Applicant has confirmed that something is required by the name, but what that is remains unclear in light of the specification. The examiner respectfully maintains the 112(b) rejection of claim 2.

Applicant's amendments to the independent claims are respectfully not sufficient to overcome the prior 102 rejections thereof. The amendments are addressed in detail in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 12-15, 17 & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites both "a hydraulic pipe" and "the hydraulic cylinder". This renders the claim indefinite because it is unclear how or if these features differ from each other. Consistent nomenclature should be used through any given claim set. Claims 2-4, 12-15, 17, & 18 depend from claim 1.

Claim 2 recites "one or more radial standing valves". As discussed above, the examiner views this as indefinite because Applicant has expressly stated that there is some difference between them, but what that difference is unclear in light of the specification. Does Applicant intend that these valves have flow radial to the wellbore, as opposed to flow to the wellbore? If so, this has no basis in the claims as currently worded.

Claim 14 is held as indefinite because it is unclear how or if the "a hydraulic pipe" and "a hydraulic rod in the form of a liquid" differ from the "hydraulic pipe" which is "filled with a liquid", respectively. These features are now recited in parent claim 1, thus rendering the recitations in claim 14 as apparently redundant. "A" or "an" should be used for the first recitations and "the" or "said" should be used for subsequent references to that feature. Claims 15 & 17 depend from claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12, 14, 15, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0136418 (Garrett).
Independent claim 1: Garrett discloses a pump arrangement (abstract) comprising:
-a production tubing ("upper section of production tubing 17" - fig 1, ¶ 25),
-a hydraulic pipe ("working fluid conduit 61" - figs 2B & 3A) filled with a liquid ("downstroke working fluid 78" - ¶ 30),
-a reciprocating downhole pump (title & abstract) for use in a subterranean will (fig 1) for lifting produced fluids ("to pump well fluid 36" - fig 3B & ¶ 22) in the production tubing to the surface ("When rod lifting mechanism 25 begins lifting rod string 23, upper plunger 29 moves upward in unison, lifting well fluid 36 above it in upper pump housing 28 through production tubing 17, wellhead 19 (FIG. 1), and out into a flow line" - ¶ 38), wherein the reciprocating downhole pump comprising:
-a pump cylinder ("outer conduit or tubing 55" and "upper pump housing 28" with "upper hanger 51" and "lower hanger 71" - ¶ 25 & figs 2B-3A. These are separate from the "upper section of production tubing 17" as described in ¶ 25. In other words, the examiner is not obliged to draw element 55 to the claimed "production tubing" when there are other prior art features that can also be drawn to the claimed "production tubing") comprising a chamber therein (the interior of 55 defines chamber / "outer annulus 59" which holds "well fluid 36" as seen in fig 2B & 3A; ¶s 22 & 31), an upper part ("upper pump housing 28") and a lower part ("lower hanger 71" - fig 3A), wherein the upper part ("upper pump housing 28") is connected to the production tubing ("upper barrel 28 […] secures to the lower end of the upper portion of tubing string 17" - ¶ 22) and the lower part ("lower hanger 71") is connected to the hydraulic [pipe] (71 directly connects with "working fluid conduit 61" as seen in fig 4A);
-a pump piston (Can be drawn to either: "lower connecting rod 79", "coupling 85", & "lower plunger 87" together - fig 3B & ¶ 33 - or "upper plunger 29" - fig 2A);
-a pump intake (Can be drawn to any of: the lower end of 83 and "axial passage 95" - fig 3B - or "ports 73" in fig 3A - or "upper ports 41". All of these are in the pump and each act as an intake to a respective stage of the pump) in fluid communication with the chamber (the interior of 55 defines chamber / "outer annulus 59" which holds "well fluid 36" as seen in fig 2B; ¶ 22) above the pump piston (All of the above possible "pump intake" interpretations are above "lower connecting rod 79", "coupling 85", & "lower plunger 87". Further, "upper ports 41" are also above "upper plunger 29". The intakes described above are all in fluid communication with the chamber 59 that holds "well fluid 36"),
one or more standing valves arranged above the pump piston (The "standing valve" is drawn to the check valve formed by "coupling 35" with 37 & 39 therein: fig 2A & ¶ 22. This "standing valve" is above both of the possible "pump piston" interpretations described above).

Dependent claims 2-4 & 12: Garrett further discloses
Claim 2: The pump arrangement of claim 1, wherein the pump intake is equipped with one or more radial standing valves (In light of the 112(b) rejection of this claim as discussed above, the "standing valve" is interpreted as a check valve per the Schlumberger Oilfield Glossary. Drawn to the check valve formed by "coupling 85" with 89, 91, & 93 therein - fig 3B. This can be called a "radial standing valve" because flow exits the valve radially by outlet 89).

Claim 3: The pump arrangement of claim 1, wherein the pump piston (drawn to "lower connecting rod 79", "coupling 85", & "lower plunger 87" - fig 3B - ¶ 33) is supported by an energy storing unit ("conventional rod stroking mechanism 25" - fig 1. Further, the suspension / hanger system of the overall pump system from the wellhead constitutes an "energy storing unit" as it stores potential energy through the suspension of weight below).

Claim 4: The pump arrangement of claim 1, wherein the pump piston (drawn to "lower connecting rod 79", "coupling 85", & "lower plunger 87" - fig 3B - ¶ 33) is equipped with a pump shaft ("lower connecting rod 79").

Claim 12: The pump arrangement according to any of the preceding claims 1-4, wherein the pump intake (Can be drawn to either the lower end of 83 and "axial passage 95" - fig 3B - or "ports 73" in fig 3A. Both are intakes in the pump) is arranged above the pump piston (73 is above the pump piston 87).

Claim 14: Garrett discloses a pump system for operating in a subterranean well with any deviation between 0 degrees and 90 degrees (Intended use. See MPEP §2111.02. Fig 1 of Garrett), wherein the system comprises:
- a pump arrangement according to any of the preceding claims 1-4 (As described for claim 1 above. For the purposes of claim 14, the "pump piston" is drawn to "upper plunger 29" - fig 2A - as discussed in the rejection of claim 1 above); and
- a hydraulic pipe ("working fluid conduit 61" - figs 2B & 3A) providing a confined space (Not individually numbered but clearly shown in figs 2B & 3A. "A downstroke working fluid 78 is located in working fluid conduit 61, filling the sealed space between upper piston 49 (FIG. 2B) and lower piston 77" - ¶ 30) for a hydraulic pump rod in the form of a liquid ("working fluid 78") driving the reciprocating downhole pump (¶s 23 & 31), wherein the hydraulic pipe (61) is connected to the lower part of the reciprocating downhole pump (61 is directly connected to the lower part 71: fig 3A) below the pump piston (this is below "upper plunger 29", which is one of the two presented interpretations for the claimed "pump piston" as described for claim 1 above).

Claim 15: The system according to claim 14, wherein the pump intake (Can be drawn to any of the lower end of 83 and "axial passage 95" - fig 3B - or "ports 73" in fig 3A - or "upper ports 41". All of these are in the pump and each act as an intake to a respective stage of the pump) is arranged above the pump piston (41 is above piston 29 - fig 2A).

Claim 17: The system according to claim 14, wherein the hydraulic pipe ("working fluid conduit 61") is equipped with an inlet/outlet (67 & 75) for wellbore fluids ("Working fluids 69 and 78 may be the same and may be different fluids from well fluid 36" - ¶ 31. Further, even if fluids 69 & 78 are not fluids produced by the well, they can still be called "wellbore fluids" as they are fluids being used in a wellbore).

Claim 18: Method of producing hydrocarbons ("oil well pumps" - ¶ 2) using a pump according to any of the preceding claims 1-4 (as described above) and a beam pump arranged at a surface ("rod lifting mechanism 25" - fig 1), wherein the method comprises the steps of:
- operating the beam pump to allow gravity driven downstroke of the beam pump ("In operation, rod lifting mechanism 25 (FIG. 1) will lift rod string 23, and allow rod string 23 to lower by gravity" - ¶ 35) to produce fluid up the production tubing toward the surface ("During the downstroke, well fluid 36 flows through coupling ports 47 and upper ball seat 37 into upper pump housing 28 above upper plunger 29" - ¶ 36. This is "to produce fluid up the production tubing" because this disclosure expressly teaches the well fluid flowing into the toward the surface "above upper plunger 29", which is through the production tubing 17, "[d]uring the downstroke". Further, the downstroke is explicitly necessary for the subsequent lifting done by the upstroke. Therefore the downstroke is still "to produce fluid up the production tubing"); and
- operating the beam pump to allow upstroke of the beam pump ("When rod lifting mechanism 25 begins lifting rod string 23…" - ¶ 38) to fill the chamber (chamber / "outer annulus 59") in the pump cylinder (55; ¶ 22) with produced fluids from a reservoir of the well ("Because lower ball 91 closes lower seat 93, lower plunger 87 pushes well fluid 36 above it in lower pump housing 83 through lower hanger ports 73 (FIG. 3A) into outer annulus 59" - ¶ 39).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676